IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TEDDY BRUCE POLSTON,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4112

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 25, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Teddy Bruce Polston, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the December 15, 2014, judgments and

sentences in Holmes County Circuit Court case numbers 2014-000093-CFAXMX,

2014-000150-CFAXMX, 2014-000154-CFAXMX and 2014-000165-CFAXMX.
Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the

clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P.

9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall

appoint counsel to represent petitioner on appeal.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.




                                          2